DETAILED ACTION
	This is a Notice of Allowance for application 16,424,213. Receipt of the amendments and arguments filed on 01/28/2022 is acknowledged.
Claims 1-10, 12-16, 18, and 19 are pending.
Claims 11 and 17 are cancelled.
Claims 1-10, 12-16, 18, and 19 are examined.

Response to Amendment
Applicant’s amendments to the claims overcome the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn. 
Furthermore, Applicant’s amendments to claims 8 and 15 to include the allowable subject matter within dependent claims 11 and 17 thus place such independent claims and their dependent claims in condition for allowance.

Allowable Subject Matter
Claims 1-10, 12-16, 18, and 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art inventions of Corvese (U.S. Patent 4,141,524) and Hahn et al. (U.S. Patent 5,111,546) disclose lock mechanisms comprising of elements as explained in the Office Action filed on 10/29/2021. However, such prior art inventions do not disclose a third lock component that comprises a track for engaging the second anchor and it would be impermissible hindsight as well as render the inventions inoperable for their .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635